                Case 18-12655-CSS               Doc 809        Filed 04/09/19        Page 1 of 11



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

-------------------------------------------------------x
In re:                                                 :        Chapter 11
                                                       :
LBI Media, Inc., et al.,                               :        Case No. 18-12655 (CSS)
                                                       :
                           Debtors.1                   :        (Jointly Administered)
                                                       :
                                                       :        Re: D.I. 696
-------------------------------------------------------x

    THE AD HOC GROUP OF NOTEHOLDERS’2 OBJECTION TO DEBTORS’ MOTION
     PURSUANT TO 11 U.S.C. § 1121(d) FOR ENTRY OF AN ORDER (I) EXTENDING
        THEIR EXCLUSIVE PERIODS AND (II) GRANTING RELATED RELIEF

         Certain holders (the “Noteholders”) of the 11½%/13½% PIK Toggle Second Priority

Secured Subordinated Notes due 2020, Series II (the “Second Lien Notes”) issued by LBI Media,

Inc. (“LBI” or the “Company”; collectively with its affiliated debtors and debtors in possession,

the “Debtors”), by and through their undersigned counsel, submit this objection (the

“Objection”) to the Motion of Debtors Pursuant to 11 U.S.C. § 1121(d) For Entry of an Order (I)

1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, as applicable, are: LBI Media, Inc. (8901); Liberman Broadcasting, Inc. (8078); LBI Media Holdings,
     Inc. (4918); LBI Media Intermediate Holdings, Inc. (9635); Empire Burbank Studios LLC (4443); Liberman
     Broadcasting of California LLC (1156); LBI Radio License LLC (8905); Liberman Broadcasting of Houston
     LLC (6005); Liberman Broadcasting of Houston License LLC (6277); Liberman Television of Houston LLC
     (2887); KZJL License LLC (2880); Liberman Television LLC (8919); KRCA Television LLC (4579); KRCA
     License LLC (8917); Liberman Television of Dallas LLC (6163); Liberman Television of Dallas License LLC
     (1566); Liberman Broadcasting of Dallas LLC (6468); and Liberman Broadcasting of Dallas License LLC
     (6537). The Debtors’ mailing address is 1845 West Empire Avenue, Burbank, California 91504.
2
     The Ad Hoc Group of Noteholders consist of Caspian Select Credit Master Fund, Ltd., Blackstone Diversified
     Multi Strategy Fund, Blackstone Alternative Multi-Strategy Sub Fund IV L.L.C., Caspian Solitude Master
     Fund, L.P., Super Caspian Cayman Fund Limited, Caspian HLSC1, LLC, Caspian SC Holdings, L.P., Caspian
     Focused Opportunities Fund, L.P., Mariner LDC, Latigo Ultra Master Fund, Ltd., Crown Managed Accounts
     SPC acting for and on behalf of Crown/Latigo Segregated Portfolio, Archview Fund L.P., Archview Master
     Fund Ltd., Archview ERISA Master Fund Ltd., Archview Credit Opportunities Fund I L.P., York Credit
     Opportunities Fund, L.P., York Global Credit Income Master Fund, L.P., York Credit Opportunities
     Investments Master Fund, L.P., Exuma Capital, L.P., and Riva Ridge Recovery Fund LLC. Blackstone
     Diversified Multi Strategy Fund and Blackstone Alternative Multi-Strategy Sub Fund IV L.L.C. are participants
     in this matter through positions held in accounts managed on a discretionary basis by Caspian Capital LP, which
     also manages Caspian Select Credit Master Fund, Ltd., Caspian Solitude Master Fund, L.P., Super Caspian
     Cayman Fund Limited, Caspian HLSC1, LLC, Caspian SC Holding, L.P., Caspian Focused Opportunities Fund,
     L.P., and Mariner LDC.


                                                           i
              Case 18-12655-CSS            Doc 809       Filed 04/09/19      Page 2 of 11



Extending Their Exclusive Periods and (II) Granting Related Relief [Dkt. No. 696] (the

“Motion”). In support of this Objection, the Noteholders respectfully represent as follows:


                                  PRELIMINARY STATEMENT

        1.      The Motion should be denied because the Debtors have failed to meet their

burden of showing “good cause” to extend exclusivity. The Debtors should not be permitted to

put forward one flawed plan after another, all while continuing to erode value and diminish the

Noteholders’ prospects of recovery. Terminating exclusivity would allow the Noteholders and

other parties in interest to propose alternatives that are actually viable before it is too late.

        2.      The day before this Objection was filed the Debtors announced their intention to

amend the Plan, effectively conceding what the Noteholders have been saying from the outset of

these cases—that the capital structure implied by the Plan3 was predicated on a fraudulent

transaction in violation of the LBI’s directors’ fiduciary duties. Now, after expending more than

a year’s worth of LBI’s EBITDA fighting the Noteholders and denying this fraud, the Debtors

propose to “fix” the Plan by reducing HPS’s claim to pre-transaction levels, but still provide no

meaningful additional recovery to the Noteholders.

        3.      This is too little, too late.      Had the Debtors complied with their fiduciary

obligations from the start, the first lien debt would have been refinanced or bought out by the

Noteholders in full, no meaningful DIP would have been required, and the Company today

would be finishing a restructuring where the Noteholders would own the equity of the Company.

Instead, the Debtors remain bent on pursuing a modified Plan that guarantees continued litigation

for no reason other than to protect the interests of HPS, the “preferred partner” that Mr.



3
        “Plan” refers to the Debtors’ Modified Second Amended Joint Chapter 11 Plan of Reorganization of LBI
        Media, Inc. and its Affiliated Debtors [Dkt. No. 621].


                                                   -2-
             Case 18-12655-CSS              Doc 809        Filed 04/09/19      Page 3 of 11



Liberman hoped would entrench existing management. The Noteholders believe the Plan, even

with the proposed modifications, is unconfirmable.

       4.      Allowing the Debtors continued exclusivity will only further deplete estate

resources and disadvantage the Noteholders. Every day that the Debtors incur new fees and

borrow more money from HPS to fund its fight against the Noteholders,4 they further the same

improper purpose as the HPS transaction—to move value away from the Noteholders.

       5.      Terminating exclusivity will allow the Noteholders and other stakeholders to

introduce and pursue viable alternatives free from the Debtors’ and HPS’s agenda.                          The

Noteholders have made several alternative proposals in the last three months, including (i) a

proposal that reinstates first lien debt with the Noteholders providing exit financing for the

business going forward, and (ii) a $220 million cash purchase of HPS’s first lien position. The

Debtors did not meaningfully consider these proposals. Given the Debtors’ refusal to consider

alternatives that benefit the Noteholders – the rightful economic owners of LBI – ending

exclusivity is necessary to promote a value-maximizing resolution.

       6.      For these reasons and those set forth more fully below, the Noteholders object to

the Debtors’ requested extension of exclusivity.

                                            BACKGROUND

       A.      The Proposed Plan of Reorganization

       7.      On the Petition Date, the Debtors filed the initial version of the Plan as part of

their first day filings. Two days later, on November 23, 2018, the Debtors filed another version

of the Plan that removed customary carve-outs from the release provisions for claims stemming

from fraud and willful misconduct. Subsequent amendments were made to the Plan on January

4, 2019, February 2, 2019 and March 8, 2019 leading to the current Plan. On April 8, 2019, at a

4
       The Debtors also announced at yesterday’s status conference that they will be seeking an extension of the
       DIP financing as well as additional borrowing under the DIP facility.

                                                     -3-
             Case 18-12655-CSS          Doc 809       Filed 04/09/19   Page 4 of 11



status conference with the Court in respect of the Plan confirmation hearings, the Debtors

announced that they will be amending the Plan in the near term.

       8.       The Plan provides the following key recoveries:

                HPS Investment Partners, LLC (“HPS”) originally was to have an allowed claim
                 under the Plan of $327 million on account of its First Lien Notes. For its claim,
                 HPS was to receive either 100% or 95% of the equity of the reorganized Debtors
                 depending on whether the Second Lien Noteholders voted to reject the Plan.
                 The Debtors recently stated that HPS’s total claim, including its claims under the
                 DIP financing, will be reduced to approximately $271 million.

                The holders of the Second Lien Notes were to receive nothing if they vote to
                 reject the Plan (which they have), or 5% of the equity of the reorganized Debtors
                 if they voted to accept the Plan and release the Debtors, their directors and
                 officers including Mr. Liberman, and HPS from all liability. The Debtors have
                 stated that this “death trap” may be removed in their amendment.

                Ongoing unsecured trade creditors, whose claims are estimated as being between
                 $0.8 and $1.4 million, will share $623,000 in cash plus a “Critical Vendor
                 Excess Amount” of up to $897,000, resulting in recoveries of 100%, or close to
                 100%, of the amount of their unsecured claims.

                Holders of other general unsecured claims, estimated to be $1.5 million, will
                 receive their pro rata share of $1.1 million in cash. Rejection damages claims
                 and insider indemnification claims (the amounts of which are not disclosed by
                 the Debtors) will not share in this $1.1 million, but will receive a separate
                 payment in cash at the same percentage recovery as the other general unsecured
                 claimants. This means that general unsecured claimants will likely receive close
                 to a full recovery of their claims.

                Holders of the notes issued by LBI Media Holdings, Inc. (“HoldCo”), which
                 matured and remained unpaid since April 2017, will share on a pari passu basis
                 the cash assets of HoldCo with (i) holders of notes issued by a separate entity,
                 LBI Media Intermediate Holdings, Inc., (ii) purported intercompany claims held
                 by Intermediate HoldCo against HoldCo, and (iii) HoldCo general unsecured
                 claims. In return for the Intermediate HoldCo noteholders’ support of the Plan,
                 the Debtors agreed to not only give them a pro rata share of the HoldCo owned
                 cash, but also the share of such cash that is being allocated to Intermediate
                 HoldCo on account of intercompany claims. In other words, the Debtors bought
                 off the Intermediate HoldCo noteholders by allowing them to “double dip” on
                 the HoldCo cash to the detriment of the HoldCo noteholder (who just so happens
                 to be one of the Noteholders).




                                                -4-
              Case 18-12655-CSS              Doc 809        Filed 04/09/19        Page 5 of 11



       9.         If confirmed, the Plan will provide broad releases and exculpation of the Debtors,

the reorganized Debtors, HPS, and all of the Debtors’ current and former directors, officers,

employees, and shareholders. These releases are not only for claims and causes of action

relating to the Plan, but also, among other things, claims related to “the purchase, sale or

rescission of the purchase or sale of any Security of the Debtors” (i.e., HPS’s purchases of

publicly-traded First Lien Notes), “the subject matter of, or the transactions or events giving rise

to, any Claim or Interest that is treated in the Plan” (i.e., the HPS transaction), “the business or

contractual arrangements between any Debtor and any Released Party” (i.e., the deals made

between the Debtors, HPS and Liberman), and “the Prepetition Actions or any of the transactions

that are the subject of the Prepetition Actions” (i.e., the Noteholders’ state court actions against

the Debtors, Lenard Liberman and HPS). Plan, § 10.6. In other words, the Plan contains the

broadest releases possible of any claims for fraudulent transfer, securities fraud, and breach of

fiduciary duty.

       10.        As set forth in greater detail in the Noteholders’ objection to the confirmation of

the Plan, dated March 24, 2019 [D.I. 661] (the “Plan Objection,” which is incorporated herein by

reference), the Noteholders submit that the Plan cannot be confirmed for various reasons.

Among other defects, the Plan was proposed in bad faith and seeks to validate the actual and

constructive fraudulent HPS transaction,5 the Plan unfairly discriminates against the Noteholders


5
       The Debtors’ independent director has already testified at the confirmation hearing that the make-whole
       instituted by the pre-petition HPS transaction was a “creative feature and strategy” that put pressure on the
       Noteholders and set them up to get nothing.

             BY MR. LOFT:
             Q. The make-whole provision in your testimony was a creative feature and strategy?
             A. It was.
             Q. And you've been in this business for over 25 years investing in distressed
             companies, right?
             A. I have.
             Q. You've seen a lot of transactions in relation to distressed companies, right?
             A. Correct.

                                                      -5-
             Case 18-12655-CSS              Doc 809        Filed 04/09/19       Page 6 of 11



and violates the absolute priority rule by improperly “gifting” nearly full recoveries to unsecured

creditors other than the Noteholders, and the Plan provides for improper releases to Mr.

Liberman, the directors and HPS in order to immunize them against claims related to their

fraudulent conduct.

       11.     On March 25, 2019, the Plan confirmation hearing commenced, and it remains

ongoing.

       B.      The Exclusivity Motion

       12.     On March 19, 2019, the Debtors filed the Motion seeking to extend their

exclusive right to file a plan through and including July 19, 2019, and their exclusive right to

solicit acceptances thereof through September 17, 2019.

                                              OBJECTION

       13.     Section 1121 of the Bankruptcy Code limits the period during which a debtor has

the exclusive right to file a plan of reorganization. See 11 U.S.C. § 1121(b). Section 1121(d) of

the Bankruptcy Code permits a Court to extend this exclusive period “for cause.” 11 U.S.C. §

1121(d)(1). The exclusivity period is meant to afford the debtor the opportunity to negotiate the

settlement of its debts by proposing and soliciting support for a plan of reorganization without

interference of competing plans from other parties in interest. Geriatrics Nursing Home v. First




             Q. You thought the make-whole was a fairly creative feature and strategy to put in
             place, didn't you?
             A. I did.
             Q. You thought it put pressure on the second lien noteholders to do a refinancing,
             right?
             A. I did.
             Q. You thought that it would prevent the second lien noteholders from putting the
             company into default, didn't you?
             A. I did.
             Q. Because if they did, they might get nothing, right?
             A. It protected the company, correct.

       No. 18-12655 Hr’g Tr. 409:10-25 and 410:1-4, Mar. 26, 2019.

                                                     -6-
              Case 18-12655-CSS         Doc 809       Filed 04/09/19    Page 7 of 11



Fid. Bank, N.A. (In re Geriatrics Nursing Home), 187 B.R. 128, 131 (D.N.J. 1995) (citing

legislative history).

        14.     However, the Debtors do not have a right or presumption in favor of receiving an

extension of their exclusivity period. Rather, it is well settled that the Debtors have the burden to

prove that “good cause” exists for granting an extension beyond the statutory period. See In re

Newark Airport/Hotel L.P., 156 B.R. 444, 451 (Bankr. D.N.J. 1993), aff’d 155 B.R. 93 (D.N.J.

1993) (“Since the debtor seeks the extension, the burden is on it to demonstrate the existence of

good cause”); see also In re Borders Group, Inc., 460 B.R. 818, 821 (Bankr. S.D.N.Y. 2011)

(citation omitted) (explaining that “[t]he burden of proving cause to reduce or increase

exclusivity is on the moving party”). To meet this burden, the Debtors must produce evidence to

demonstrate that sufficient cause exists to justify such an extension. In re Borders Group, Inc.,

460 B.R. at 821 (“For the moving party to meet its burden [to extend exclusivity] it must produce

affirmative evidence to support a finding of cause.” (citation omitted)); In re Curry Corp., 148

B.R. 754, 755 (Bankr. S.D.N.Y. 1992) (“A debtor has the burden of proving that cause exists”

(citations omitted)). They have not done so.

        15.     The Bankruptcy Code does not define what constitutes “cause” to warrant an

extension of the Debtors’ exclusive period.        Courts consider the following factors when

evaluating whether cause exists for an extension: (i) the size and complexity of the case; (ii) the

existence of good faith progress towards developing a plan of reorganization; (iii) whether the

debtor seeks to extend exclusivity to pressure creditors to accede to the debtor’s demands; (iv)

the existence of an unresolved contingency; (v) the fact that the debtor is paying its bills as they

become due; (vi) whether the debtor has sufficient time to permit the debtor to negotiate a plan

of reorganization and prepare adequate information; (vii) whether the debtor has demonstrated

reasonable prospects for filing a viable plan; (viii) whether the debtor has made progress in

                                                -7-
              Case 18-12655-CSS          Doc 809       Filed 04/09/19    Page 8 of 11



negotiations with its creditors; and (ix) the amount of time which has elapsed in the case. See In

re Adelphia Commcn’s Corp., 352 B.R. 578, 587 (Bankr. S.D.N.Y. 2006); In re Cent. Jersey

Airport Servs., LLC, 282 B.R. 176, 184 (Bankr. D.N.J. 2002).

       16.     “[T]he primary consideration for the court in determining whether to terminate

the debtor’s exclusivity is whether its termination will move the case forward, and that this ‘is a

practical call that can override a mere toting up of the factors.’” Id. at 590 (Bankr. S.D.N.Y.

2006) (quoting Dow Corning, 208 B.R. at 670). In other words, “the test is better expressed as

determining whether terminating exclusivity would move the case forward materially, to a

degree that wouldn’t otherwise be the case.            Certainly practical considerations, or other

considerations in the interest of justice, could override, in certain cases, the result after analysis

of the nine factors.” Id.

       17.     The Debtors have not shown that “good cause” exists to extend exclusivity here.

First, an extension of exclusivity will not “move the case forward.” The Debtors have had their

Plan on file since the Petition Date and have pursued confirmation of such Plan at breakneck

speed while trying to delay and silence the Noteholders from opposing the Plan. Then, in the

middle of the confirmation hearing, they concede the central issue in dispute for the last year –

that the prepetition HPS transaction was a fraudulent transfer – after forcing the parties to spend

tens of millions of dollars in fees to establish that issue. The Debtors should not be rewarded

with a four month extension of exclusivity for this wasteful, value-destructive exercise. See, e.g.,

In re R.G. Pharm., Inc., 374 B.R. 484, 488 (Bankr. D. Conn. 2007) (holding that the debtor

failed to establish cause to extend exclusivity because of a “breakdown of negotiations between

the debtor and the objecting creditors” and because the debtor failed to show that extension was

“likely to significantly improve the progress of the case”). It is inconsistent with exclusivity to




                                                 -8-
             Case 18-12655-CSS          Doc 809       Filed 04/09/19      Page 9 of 11



allow a debtor and its plan sponsor to use as a sword the incurrence of DIP financing to pay fees

resulting from a conscious decision to try to ratify a fraudulent plan.

       18.     The Debtors should also not be granted an extension of exclusivity because they

will undoubtedly use such extension to continue to try to pressure the Noteholders and gain

negotiating leverage.    Exclusivity should not “make creditors the hostages of Chapter 11

debtors” or be employed “as a tactical device to put pressure on creditors to yield to a plan that

they might consider unsatisfactory.” In re Curry Corp., 148 B.R. 754, 755-56 (Bankr. S.D.N.Y.

1992). Yet, granting of exclusivity here would do just that. The HPS transaction had the

potential to shift the fulcrum security from the Noteholders to HPS. No. 18-12655 Hr’g Tr.

(Mar. 26, 2019) 408:10-13 (“Q. The make-whole as it existed in that transaction had the potential

to push the second lien securities out of the money, didn’t it? A. Yes.”). An extension of the

Debtors’ exclusive periods will allow the Debtors and HPS to further erode the value of the

Company in an attempt to push the fulcrum back to HPS.

       19.     For the same reasons, the Debtors should not be granted an extension of their

exclusive periods because they have not exhibited good faith progress towards developing a

viable plan. The Plan itself is proof enough that the Debtors are unable to pursue a plan that

maximizes value and provides a viable path to rehabilitation. See, e.g., Cont’l Cas. Co. v. Burns

& Roe Enters. (In re Burns & Roe Enters.), Nos. 05-2529 (KSH), 05-4125 (KSH), 2005 U.S.

Dist. LEXIS 26247, at *14-15 (D.N.J. Nov. 2, 2005) (“[T]he legislative history is clear that the

point of exclusivity is to promote an environment in which the debtor’s business may be

rehabilitated and a consensual plan may be negotiated.”) (citations and internal quotation marks

omitted).

       20.     With the inevitable failure of the Plan, the time has come for other stakeholders to

find value-maximizing and viable alternatives. Despite the Debtors’ repeated false assertions

                                                -9-
             Case 18-12655-CSS         Doc 809      Filed 04/09/19    Page 10 of 11



that the Noteholders have failed to engage, the Noteholders seek to find a consensual path

forward. Indeed, the Noteholders continue to try to find alternative, and realistic, ways to settle

these cases with the Debtors and HPS. Denying the Debtors’ request to extend exclusivity would

promote viable alternatives from the Noteholders and other parties in interest. See In re Pliant

Corp., No. 09-10443 (MFW) [Dkt No. 498] (Bankr. D. Del. Feb. 11, 2009) (terminating

exclusivity after junior creditors developed a higher value alternative plan than the one the

debtors and senior creditors sought to confirm).

                                RESERVATION OF RIGHTS

       21.     The Noteholders respectfully reserve all of their rights and remedies, including,

without limitation, to seek a termination of the Debtors’ exclusive periods at a subsequent date.

                                         CONCLUSION

               WHEREFORE, for the foregoing reasons, the Noteholders respectfully request

that the Court deny the relief requested in the Motion and grant such other relief as the Court

deems just and proper.




                                               - 10 -
            Case 18-12655-CSS   Doc 809    Filed 04/09/19   Page 11 of 11



Dated: April 9, 2019
       Wilmington, Delaware



                                    By:__Paige N. Topper___________________
                                    Robert J. Dehney (No. 3578)
                                    Andrew R. Remming (No. 5120)
                                    Paige N. Topper (No. 6470)
                                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                    1201 N. Market St., 16th Floor
                                    PO Box 1347
                                    Wilmington, DE 19899-1347
                                    Telephone: (302) 658-9200
                                    Facsimile: (302) 658-3989

                                    Attorneys for the Noteholder Group

                                    Duane L. Loft (dloft@bsfllp.com)
                                    Jaime D. Sneider (jsneider@bsfllp.com)
                                    Mario O. Gazzola (mgazzola@bsfllp.com)
                                    BOIES SCHILLER FLEXNER LLP
                                    55 Hudson Yards
                                    New York, NY 10001
                                    Telephone: (212) 446-2300
                                    Facsimile: (212) 446-2350

                                    Attorneys for a subset of the Noteholder Group




                                      - 11 -
